Citation Nr: 0945924	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had active service from February 1983 to 
September 1984.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting an increased evaluation to 10 percent for a left 
knee disorder, effective from August 30, 2004.  

In the course of appeal, in November 2007, the Veteran 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing conducted at the RO.  A transcript of 
that hearing is contained in the claims folder.  

The Board remanded the appealed claim in January 2008, for 
additional development.  The claim now returns for further 
review.  


FINDING OF FACT

For the entire rating period beginning up to one year prior 
to the August 30, 2004, date of receipt of his claim for an 
increased rating, the Veteran's left knee disorder has more 
nearly approximated disability equivalent to limitation of 
flexion to 45 degrees including such considerations as pain 
on undertaking motion, fatigue, weakness, and/or 
incoordination, and has not approached a level of disability 
equivalent to limitation of flexion to 30 degrees.


CONCLUSION OF LAW

For the entire appeal period beginning up to one year prior 
to August 30, 2004, the criteria for a rating above the 10 
percent assigned for the left knee disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue.  Further, the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The Board finds that all notification and development actions 
needed to render a decision on the Veteran's claim on appeal 
herein adjudicated have been accomplished.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

The Veteran was afforded a VCAA notice letter in October 
2004, prior to the appealed RO adjudication of the claim for 
increased rating in December 2004.  That notice letter 
informed him of the notice and duty-to-assist provisions of 
the VCAA, and of the information and evidence necessary to 
substantiate the claim for an increased rating, as well as 
informing of the respective roles of the Veteran and VA in 
developing the claim and obtaining evidence, with the 
ultimate responsibility for ensuring that relevant evidence 
is obtained being on the Veteran.  This letter also provide 
the Veteran with general notice of the evidence required to 
satisfy the claim for increased rating.  The Veteran was also 
afforded notice of how disability ratings and effective dates 
are assigned, by an additional VCAA letter sent to him in 
January 2008.  The Veteran was thereafter afforded 
readjudication of the claim by a September 2009 SSOC.  

VA's duty to assist the Veteran in the development of the 
claim includes assisting him in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that the RO appropriately 
assisted the Veteran in obtaining indicated treatment and 
evaluation records, and associated all records obtained with 
the claims folder.  Service treatment records were previously 
obtained and associated with the claims file.  The RO also 
informed the Veteran including by the appealed rating action 
and by an SOC and SSOC, of records obtained, and thus by 
implication of records not obtained, in furtherance of his 
claim.  

The Veteran has addressed the claim by submitted statements 
as well as by testimony before the undersigned at a Travel 
Board hearing conducted in November 2007.  There is no 
indication that the Veteran wished to further address his 
appealed claim but was denied that opportunity.  

VA's duty to assist the Veteran by providing examinations 
when necessary was also adequately fulfilled.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran was afforded an 
official examination in October 2004 and a further VA 
examination for compensation purposes in May 2009, both 
addressing his left knee disorder.  These examinations were 
appropriately followed by review of the claim by the RO, 
including most recently with issuance of the September 2009 
SSOC.  38 C.F.R. § 20.1304(c).  These examinations, taken 
together with obtained records from service as well as VA 
treatment records, and statements and testimony by the 
Veteran, as well as other evidence of record, are adequate 
for the Board's adjudication herein.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA examinations, taken as a whole, 
addressed both the medical findings upon current examination 
and the Veteran's history, and presented findings and 
conclusions consistent with the Veteran's medical history and 
sufficiently addressing the criteria for rating the disorder 
in question to allow the Board to adjudicate the claim based 
on informed medical findings and medical judgement.  The 
examiners also supported their conclusions with reasoning 
based on the medical record and examination.  

The Board in January 2008 remanded the case to obtain 
additional post-service treatment records with the Veteran's 
assistance, and to afford the Veteran an additional VA 
examination for compensation purposes including to ascertain 
whether the knee disorder had increased in severity since the 
prior VA examination in October 2004.  The RO was to 
thereafter readjudicate the claim and issue an SSOC.  All 
this development was substantially accomplished.  Only 
substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

No further statement has been received by the Veteran 
indicating the existence of additional pertinent evidence not 
requested.  The case presents no reasonable possibility that 
additional evidentiary requests would further the appealed 
claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

In summary, with regard to the increased rating claim herein 
adjudicated, the Board finds that any error in notice and 
development assistance cannot "reasonably affect the outcome 
of the case," and hence will not affect "the essential 
fairness of the [adjudication]" for the ratings assigned for 
the rating period in question, for the appealed claim.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim.  Thus, the Board 
determines that the evidentiary record is adequate, and the 
only significant medical question remaining pertaining to the 
Veteran's claim for increased rating - that of objective or 
corroborating evidence of greater disability - was in this 
case, based on development already undertaken, the 
responsibility of the Veteran.  A remand for a further 
examination would not present a reasonable possibility of 
affording a better picture of the nature and severity of the 
claimed disorder over the rating period, because adequate 
examinations have already been performed, which, taken 
together with treatment records contained within the claims 
file, present an adequate disability picture for Board 
adjudication, as already discussed.  See 38 C.F.R. § 3.303; 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty 
to assist is not a license for a "fishing expedition").

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra.  In sum, the Board 
concludes that all required notice and development assistance 
has been afforded to the appellant.

II.  Claim for an Increased Rating for a Left Knee Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2009).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  

In order to evaluate the level of disability and any changes 
in conditions, it is necessary to consider the complete 
medical history of the Veteran's conditions.  Schafrath v. 
Derwinski, 1 Veteran. App. 589, 594 (1991).
 
Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions.  Espiritu v. 
Derwinski, 2 Veteran. App. 492, 494 (1992).  However, in 
certain circumstances lay statements may serve as cognizable 
evidence of medical conditions, where such conditions are 
within the realm of general lay knowledge.  Davidson v. 
Shinseki, 581 F.3d 1313 (2009).  Further, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

Here, the Board has duly considered the Veteran's lay 
statements, including as presented in written submissions as 
well as in reports of medical treatment and examination.  
While such symptoms as pain and fatigability may be to some 
degree inherently subjective, the Board looks to the 
Veteran's statements as supported by more objective indicia 
of disability, including observable limitations of 
functioning, test and X-ray findings, and conclusions of 
medical treatment professionals and examiners.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes. Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When there is no diagnostic code specific to the disability 
for which the Veteran is service-connected, the service-
connected disability is rated by analogy under a diagnostic 
code for a closely related condition that approximates the 
anatomical localization, symptomatology, and functional 
impairment. See 38 C.F.R. §§ 4.20, 4.27 (2009).

Potentially applicable rating criteria for disorders of the 
knees, with arthritis, are here listed. 

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).


525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).
 
526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008).

The Veteran seeks an increased evaluation for his left knee 
disorder, currently rated as 10 percent disabling, based on a 
claim for increased evaluation received August 30, 2004.  In 
the appealed December 2004 rating action, the RO granted that 
10 percent evaluation effective from August 30, 2004.

Upon official examination of the knee for compensation 
purposes, in October 2004, the Veteran reported symptoms of 
the knee giving way and locking up with physical activity and 
in cold weather.  He reported having these symptoms 
intermittently and of variable duration, adding that he was 
able to perform daily functions during flare-ups, but that he 
did so with pain.  He reported that he had painful, 
incapacitating episodes as often as four times per year, with 
these episodes lasting three days each, resulting in a total 
of 12 days of incapacitation due to the knee in the past year 
with twelve days missed work over that interval.  However, 
while the Veteran reported being prescribed both medication 
and bed rest, the examiner noted that the veteran did not 
provide the name of the physician who prescribed this.  He 
also stated that pushing equipment at work made the knee give 
way and buckle, resulting in pain and swelling, with the 
resulting four episodes of lost work in the past year.  

At the October 2004 examination, the examiner noted that gait 
was within normal limits, yet the Veteran had signs of 
abnormal weight bearing including callosities in the big 
toes, more so on the right, though without tenderness.  He 
used a cane for ambulation due to instability and pain.  

The October 2004 examiner found the left knee joint to be 
within normal limits in appearance.  Range of motion of the 
left knee was from zero to 130 degrees with pain at 130 
degrees, as compared to right knee range of motion from zero 
to 128 degrees with pain at 128 degrees.  Despite the 
reported cane use, bilateral McMurray and Drawer tests were 
negative.  The examiner assessed chondromalacia patella or 
degenerative joint disease of the left knee.  The examiner 
specifically found that range of motion of the left knee was 
additionally limited by pain, with pain being the major 
factor affecting functioning.  However, the examiner found 
that range of motion of the left knee was not additionally 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  Nonetheless, the examiner found that the 
Veteran was precluded from driving for prolonged periods, and 
from hiking or running, due to the left knee.

Upon a May 2005 treatment, the Veteran reported increased 
left knee pain since an injury in service in 1985.  He 
complained of difficulty at times moving his leg.  A history 
was noted of lumbosacral surgery in 2001, though the Veteran 
denied associated leg weakness or bowel or bladder problems.  
A past history was noted including of osteoarthritis of the 
left knee.  The examiner diagnosed osteoarthritis of the left 
knee.  

Upon orthopedic surgery consultation in June 2005, the 
Veteran reportedly complained of ongoing pain in the right 
(sic) knee.  He reported that his work for the Post Office 
required pushing and pulling many cartons and baskets, and 
complained that he had popping and catching as a result.  The 
consulting orthopedist then addresses findings of the left 
(sic) knee (with no explanation for the shift in focus from 
right knee to left), including no effusion, though with 
tenderness in the mid and posterior medial joint lines and a 
positive McMurray's test.  There was no instability, and X-
rays were negative.  The orthopedist assessed a tear in the 
posterior horn of the medial meniscus. 

While an arthoscopic meniscectomy had been approved by VA in 
June 2006 on a fee basis, this was cancelled in October 2006.  

At his November 2007 hearing before the undersigned, the 
Veteran testified that he was currently being treated for his 
left knee, and that he had been told that the knee was 
getting worse, with a degenerative arthritic condition.  He 
added that surgery had been proposed for the knee in 2006, 
but that he could not get time off of work for the surgery.  
He testified that he missed work approximately three times 
per year due to his knee, but that he usually simply wrapped 
the knee.  He added that he had episodes when the knee would 
catch, when it would not support his weight.  He further 
testified that at times he had not been able to walk, and 
that when he had those episodes of not being able to walk he 
could not work, and he would then usually be out of work for 
about three days.  The Veteran also testified that he no 
longer could engage in rock climbing, and could no longer 
perform duties of his window-washing service, in part out of 
fear that the knee would give way while he was washing 
windows.  

The Veteran again sought VA medical care for his left knee in 
August 2008, presenting with complaints of twenty years of 
ongoing pain.  He reported not taking medication for the knee 
currently, but complained that the knee bothered him at work.  
He reported a history of naproxen and hydrocodone helping his 
knee.  He also reported having continuous left knee pain that 
was usually at a 5 to 6 out of 10 intensity when he was 
active, but that was never less than a 3 intensity in the 
past six months.  He reported that the knee occasionally 
swelled, and on those occasions he treated it with ice, 
adding that he only rarely took ibuprofen.  At that 
treatment, objectively the Veteran had full range of motion 
of the left knee without inflammatory changes, joint 
effusion, or deformity.  The practitioner noted that the 
Veteran complained of pain in the knee at almost the very 
beginning of flexion from full extension, but the 
practitioner observed no swelling.  Pain in the left hip was 
also present with motion.  The examiner concluded that 
degenerative joint disease of the left knee was likely, but 
noted conflicting past x-ray findings.  

Upon VA treatment in October 2008, the medical practitioner 
noted that X-rays of the left knee were still negative 
despite the Veteran's request to again have the knee 
evaluated.  A history was noted of both left knee pain and 
low back pain.  The medical practitioner observed that the 
Veteran was not in  pain, and there was neither tenderness 
nor guarding.  There was also no muscle weakness, no loss of 
strength, and no edema.  The medical practitioner assessed an 
affective disorder.  

Upon VA examination for compensation purposes in May 2009, 
the Veteran's history was noted.  He complained of pain, 
tightness, swelling, and giving way of the knee, but denied 
instability, weakness, incoordination, decreased speed of 
motion, or episodes of dislocation or subluxation or locking.  
The Veteran reported having a single episode of effusion.  He 
also reported moderate flare-up episodes occurring weekly and 
lasting one to two days, characterized by increased pain.  He 
reported difficulty going down stairs with giving way of the 
knee, and increased pain with heavy lifting.  He provided a 
history of full-time employment with the Postal Service for 
more than 20 years, with two weeks of time lost from work in 
the last twelve months due to pain in his knee.  

At the May 2009 examination, the examiner found a normal 
gait, though with an abnormal shoe wear pattern with 
increased wear at the outside edge of the heel of both shoes.  
Crepitus was present in both knees, but there was no mass 
behind the knee, no clicking, no grinding, no instability, no 
patellar abnormality, and no meniscal abnormality.  Range of 
motion of the left knee was from zero degrees extension to 
124 degrees flexion, which was the same as for the right 
knee, with no objective evidence of pain on motion of either 
knee, and no objective evidence of increased pain or 
decreased range of motion with repeated motion.  There was no 
ankylosis, and passive range of motion was from zero degrees 
extension to 135 degrees flexion, again with equal range of 
motion for both knees.  

Anterior/posterior and lateral X-ray views of the knees for 
that examination showed no evidence of fracture or 
dislocation, no joint space abnormality, and no effusion.   
The examiner concluded that knee X-rays remained negative.  
The examiner further noted that while there was a slight 
decrease from 2004 in range of motion of the left knee, there 
was no objective evidence of pain, pain on motion, weakened 
movement, excess fatiguability, or incoordination.  Rather, 
the examiner remarked on the absence of any distress 
demonstrated by the Veteran during the entire examination.  

In essence, while the Veteran contends that he has increased 
disability in the left knee, and while he has contended upon 
recent examination that he has missed two weeks of work over 
a year based on pain in the knee, findings upon examination 
or treatment have been of only slight limitation of motion 
and some crepitus, with no pain, no subluxation or lateral 
instability, no observed discomfort, and no increased 
limitation of motion or limitation of functioning due to 
pain, pain on motion, weakened movement, fatigability, or 
incoordination.  

While the Veteran has reported weekly flare-ups of increased 
pain in the knee, he has presented no corroborating evidence 
of increased disability during such flare-ups, and none is 
shown by any treatment findings of record.  If, as the 
Veteran reported, he experienced flare-ups weekly lasting one 
to two days, and if these were to be severe enough to prevent 
work, then he would miss minimally fifty days of work per 
year due to his knee, rather than the reported two weeks 
missed work per year due to his knee.  He has characterized 
these flare-ups as moderate, but they apparently have not 
caused him on most occasions either to miss work or to seek 
medical attention, or even to take medications with any 
frequency.  The Veteran has not produced evidence of such 
missed work, nor has he provided authorization to obtain such 
evidence, nor have treatment records shown frequent (more 
than approximately yearly) treatment for the left knee.  
Treatment records in recent years have also not shown a level 
of disability that would be preclusive of work or worklike 
activity, and he has also reported not taking medication for 
the knee.  

Further, statements upon examination in May 2009 and at the 
Veteran's November 2007 hearing appear substantially 
inconsistent with each other and with medical findings in the 
record.  Statements and testimony regarding left knee 
disorder symptoms are generally not sufficiently consistent 
or supported by the balance of the evidence to support their 
credibility.  His November 2007 testimony of three days of 
missed work per year due to the knee contradicts his account 
at his May 2009 VA examination, as well as at prior 
examination, of between twelve days (upon October 2004 
official examination) and two weeks or fourteen days (upon 
May 2009 examination) per year of missed work due to knee.  
Further, weekly flare-ups reported at the May 2009 
examination are not supported by any treatment records of 
such flare ups.  In short, apparent contradictions between 
statements upon examination and in testimony, and absence of 
independent (medical or otherwise) corroboration of 
contentions of disabling episodes or flare-ups associated 
with the knee, all combine to substantially impeach the 
Veteran's credibility with regard to his asserted current or 
past symptoms of his left knee disorder.  Accordingly, the 
Board finds that the weight of the evidence, including 
objective medical findings generally of quite limited or 
essentially no disability in the knee, preponderates against 
the Veteran's reports of increased severity or frequency of 
pain symptoms, and against the uncorroborated contentions of 
missed work due the knee disorder.  

Considering the nearly purely subjective complaints of 
disability in the left knee, considering medical examiners' 
and medical practitioners' findings in essence of no 
significant disability, and considering repeated range of 
motion testing of the knee not showing any significant 
limitation or disability, the Board concludes that the weight 
of the evidence preponderates against finding that  the 
Veteran's left knee disorder warrants an increased rating 
above the 10 percent assigned for the rating period on 
appeal, and also preponderates against any additional, 
separate disability rating for the left knee.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.71a, DCs 5257, 5260, 5261, 5262. 

Thus, the evidence preponderates against granting an 
increased evaluation for the left knee disorder for the 
entire rating period, with no more than a 10 percent 
evaluation warranted based disability equivalent to at most 
limitation of flexion 45 degrees, but not greater limitation.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  This is so even 
with consideration of the noted DeLuca factors, which factors 
were found upon examinations not to result in additional 
disability.  No additional or higher disability rating is 
warranted for the left knee based on limitation of extension, 
subluxation or lateral instability, or other disability of 
the knee, because the weight of the evidence is against any 
such additional disability being present over the rating 
period.  In addition, no interval over the rating period, 
effective from up to a year prior to the August 30, 2004, 
date of receipt of claim, warrants a higher disability rating 
than the 10 percent assigned for the left knee, and staged 
ratings are not warranted in this case.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a left knee disorder above the 10 
percent assigned is denied.   



________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


